      Exhibit 5
Excerpts of Cayman Transcript
IN THE MATTER OF CHINA BRANDING GROUP LIMITED (IN OFFICIAL
                       LIQUIDATION)

                               Day 2

                          October 3, 2018




           Opus 2 International - Official Court Reporters

                     Phone: 0203 008 6619
                   Email: transcripts@opus2.com
                 Website: https://www.opus2.com

                               Exhibit 5                     Page 217
October 3, 2018           IN THE MATTER OF CHINA BRANDIN [...] ITED (IN OFFICIAL LIQUIDATION)                                                       Day 2




   1       a valid legal and binding obligation of the borrower                   1       content library and licence agreements, doesn’t it ?
   2       enforceable against the borrower in accordance with its                2   A   That’s correct .
   3       terms”.                                                                3   Q   And it was intended that this document would be an
   4           Correct?                                                           4       effective pledge over the content library and licence
   5   A   That is correct , and it continues.                                    5       agreements; correct?
   6   Q   It does continue. That’s correct .         6.4 refers to the           6   A   It was indeed.
   7       security interest granted to the noteholder; correct?                  7   Q   And the Company represented and warranted that it was
   8   A   I ’ m just reading it .    One moment.                                 8       the sole and beneficial owner of the collateral , didn’t
   9   Q   Yes. that ’ s fine .    The penultimate line . (Pause)                 9       it ?
  10   A   That’s correct .                                                      10   A   Sole and beneficial owner of the collateral ? Can you
  11   Q   So when you signed this document on behalf of the                     11       direct me to that?
  12       Company it was clear that you intended that the                       12   Q   Yes I can.     If you have a look at clause 5(b) on the
  13       Company −− Company’s obligations under the note −− were               13       same page, do you see that?
  14       intended to be secured by the collateral ; correct?                   14   A   It says , ”The pledge of the collateral pursuant to this
  15   A   Absolutely .                                                          15       agreement creates a valid first priority security
  16   Q   Will you please turn to page 12?                                      16       interest in the collateral securing the payment and
  17   A   Yes?                                                                  17       performance when due of the secured obligations ”.
  18   Q   This is the pledge agreement. Do you recall this                      18   Q   Yes. so the pledge of the collateral , which includes the
  19       document?                                                             19       content library and the licence agreements, pursuant to
  20   A   I saw this −− I recall the concept of a pledge                        20       this agreement, creates a valid first priority interest
  21       agreement, and I ’ m sure if I read this briefly I would              21       in the content library and the licence agreements;
  22       be familiar with it , yes.                                            22       correct?
  23   Q   Again, if you turn to page 17 you see that it is signed               23   A   I believe that ’ s the case but you would need to confirm
  24       by you, once again, isn ’ t it , so you caused the Company            24       that with counsel. That goes a little beyond me, but I
  25       to enter into this agreement with Mr Bobulinski;                      25       believe that ’ s the case.

                                      37                                                                            39

   1       correct?                                                               1   Q   But if the Company didn’t own the content library and
   2   A   That’s correct .                                                       2       the license agreements or any, then that was
   3   Q   And back at page 12, under the pledge agreement, it                    3       a misleading statement, wasn’t it ?
   4       describes the Company as the pledgor; correct?                         4   A   I ’ m sorry, one more time?
   5   A   Sorry, where are you?                                                  5   Q   If the Company didn’t own content library or licence
   6   Q   At the top of page 12 there is a definition of ,                       6       agreements it was a misleading statement, wasn’t it , to
   7       ”Pledgor ”.                                                            7       say that it intended to create a security interest in
   8   A   Ah. Yes. I do. That’s correct .                                        8       those assets .
   9   Q   That’s the Company, and the secured party is                           9   A   I would guess that ’ s the case, yes.
  10       Mr Bobulinski.                                                        10   Q   Look at 5(c ).
  11   A   That is correct .      That is correct .                              11   A   Yes.
  12   Q   And then there is a recital which says, ”This agreement               12   Q   It ’ s a representation and a warranty that the Company
  13       is given by the pledgor”, that is the Company, ” ... in               13       had full power, authority and rights to pledge the
  14       favour of the secured party ”, that is Mr Bobulinski,                 14       collateral .     Do you see that?
  15       ” ... to secure the payment and performance of all the                15   A   I do.
  16       secured obligations ”; correct?                                       16   Q   And again, if the Company didn’t own the content library
  17   A   I see that .    That’s correct .                                      17       and the license agreements, that was also misleading,
  18   Q   So there is no doubt, is there , that this was intended               18       wasn’t it .
  19       to create security in favour of Mr Bobulinski.                        19   A   I would believe so, yes.
  20   A   No. There is no doubt in my mind.                                     20   Q   And these were representations that were made by the
  21   Q   Clause 2 is the −− it is the pledge, and that defines                 21       Company; correct?
  22       the scope of the collateral .      Do you see that?                   22   A   Correct .
  23   A   I ’ m just reading it .    One moment. (Pause)                        23   Q   Acted by you, correct? You signed the document?
  24           That’s correct .                                                  24   A   I signed the document. Correct .
  25   Q   And the collateral includes specifically the Company’s                25   Q   And you took care to ensure that there were assets ,

                                      38                                                                            40




Opus 2 International                                                 Exhibit 5                                                   Page 218
                                                                                                                              transcripts@opus2.com
Official Court Reporters                                                                                                               0203 008 6619
October 3, 2018           IN THE MATTER OF CHINA BRANDIN [...] ITED (IN OFFICIAL LIQUIDATION)                                                     Day 2




   1       content library and license agreement, correct?                       1       sir ? Yeah, I would have −− this is not an item that I
   2   A   Yeah, we had a significant content library and licence                2       would have familiarity with.     I would have expected that
   3       agreements. That’s correct .                                          3       a security interest would have been perfected but it ’ s
   4   Q   ”We”, being the Company?                                              4       not something that I would have thought of or known what
   5   A   ”We”, being the Company. Correct.                                     5       to do without direction from counsel, but it ’ s clear
   6   Q   And also the subsidiaries of the Company, RAAD in                     6       that that was the intention .
   7       particular , had content library and licence agreements,              7   MR ISAACS: Thank you. As far as you are aware, the Company
   8       didn’t they?                                                          8       didn’t take any action to protect the security interest
   9   A   Correct .                                                             9       granted by the pledge to enable Mr Bobulinski to
  10   Q   In the United States?                                                10       exercise his rights and remedies under the pledge, did
  11   A   Correct .     Absolutely .                                           11       it ?
  12   Q   And the Company’s content library and licence agreements             12   A   That’s correct .   No. I don’t have any.
  13       were in the United States ; correct?                                 13   Q   And if that ’ s the case that was also a breach of the
  14   A   Most of them would have been, a significant portion at               14       pledge, wasn’t it ?
  15       least .     Yes.                                                     15   A   I would expect so, but that would be a question for
  16   Q   Have a look at clause 6(b) please .     Further assurances           16       counsel in terms of defining a breach. I would have
  17       on page 14. Do you see that?                                         17       expected it should have occurred. That much I can say.
  18   A   I do.                                                                18   Q   Well, as the chief executive of the Company were you not
  19   Q   I ’ m just going to read the relevant bits now.                      19       concerned to ensure that the Company complied with the
  20   A   Okay.                                                                20       obligations that you caused it to enter into?
  21   Q   ”The pledgor agrees ...”                                             21   A   I was, but I was concerned with about 10,000 other
  22             That is the Company agrees:                                    22       items, and I did rely heavily on counsel to guide me
  23             ” ... at its expense that it will promptly execute             23       when it came to transactional documents. I would have
  24       and deliver all further instruments and documents and                24       believed that , as I stated , Mr Bobulinski would have
  25       take further action that may be necessary or desirable               25       received security interest .    That much I can say.

                                        41                                                                       43

   1       in order to perfect and protect any security interest                 1   Q   Yes, but because you were concerned with 10,000 other
   2       granted hereby or to enable Mr Bobulinski to exercise                 2       items, the fact that the pledge appears to have been
   3       and enforce his rights and remedies hereunder”.                       3       breached was not something that you were particularly
   4             Do you see that?                                                4       concerned about.
   5   A   I do.                                                                 5   A   It ’ s not something that I was even aware of.   I would
   6   Q   Now, the Company took no action to perfect the security               6       have assumed it would have happened.
   7       interest granted by the pledge to enable Mr Bobulinski                7   Q   By itself ?
   8       to exercise his rights and remedies under the pledge,                 8   A   Yes. By counsel.
   9       did it ?                                                              9   Q   Because your counsel acts without your instructions and
  10   A   I do not know the answer to that .     I would have to               10       then they go off and do things without being asked to do
  11       consult with Shepherd Mullan. None that I can recall .               11       them?
  12   Q   Did you give any instructions to Shepherd Mullan to do               12   A   Counsel, when it comes to a business agreement,
  13       so?                                                                  13       generally points out the items that need to be focused
  14   A   No. I would have expected that Shepherd Mullan would                 14       on when entering into an agreement. A CEO does not
  15       have advised me to −− whatever actions I would have                  15       generally review pledge agreements and instruct counsel
  16       needed to take .     I have never entered into a security            16       to make pledge and security agreements. That is
  17       agreement before, never perfected a security interest .              17       a process that ’ s deferred to counsel.
  18   Q   When you say you have never entered ...                              18   Q   Can we now look at clause 6(c) please?
  19   A   I mean I have never been involved in securing assets .               19   A   Yes.
  20                      (Technical problems in Cayman)                        20   Q   ”The pledgor will not, without providing at least five
  21   MR JUSTICE MCMILLAN: ... attempting to do both at the same               21       prior −− five days prior written notice to Mr Bobulinski
  22       time.                                                                22       change its corporate structure ”.
  23   A   I ’ m back.                                                          23   A   Yes.
  24   MR JUSTICE MCMILLAN: Yes Mr Roseman, we have you back.                   24   Q   Location of its chief executive or its principal place
  25   A   Okay. Great. Do you want me to answer your question,                 25       of business.

                                        42                                                                       44




Opus 2 International                                                Exhibit 5                                                   Page 219
                                                                                                                             transcripts@opus2.com
Official Court Reporters                                                                                                              0203 008 6619
